                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

THOMAS WAYLON BOYD,
BCCC #243248                                                                           PLAINTIFF

v.                                 Case No. 4:19-cv-461-KGB-BD

DOE                                                                                 DEFENDANT

                                              ORDER

         Before the Court is a Recommended Disposition submitted by United States Magistrate

Judge Beth Deere (Dkt. No. 4). Plaintiff Thomas Boyd filed an objection to the Recommended

Disposition (Dkt. No. 6). After careful review of the Recommended Disposition and Mr. Boyd’s

objections, as well as a de novo review of the record, the Court adopts the Recommended

Disposition as its findings in all respects (Dkt. No. 4).

         Mr. Boyd filed a complaint pursuant to 42 U.S.C. § 1983 on July 1, 2019, alleging issues

with the prison grievance process and a due process violation involving his punishment after

testing positive for marijuana (Dkt. No. 2, at 2). Judge Deere recommends that Mr. Boyd’s

complaint be dismissed without prejudice for failure to state a claim upon which relief can be

granted (Dkt. No. 4, at 3). Judge Deere explains that Mr. Boyd’s complaint about the grievance

procedure fails as a matter of law because a prison official’s failure properly to process or respond

to a grievance, standing alone, is not grounds for a claim brought under 42 U.S.C. § 1983 (Id., at

2). Judge Deere also explains that Mr. Boyd fails to state a due process claim because none of the

punishments Mr. Boyd describes in his complaint are serious enough to implicate a liberty interest

(Id., at 3).

         In his objections, Mr. Boyd claims that the Court should not adopt the Recommended

Disposition (Dkt. No. 6). Mr. Boyd states that he wants to improve the grievance system and
disagrees with the responses he received (Id.). With respect to the due process claim, Mr. Boyd

claims that a liberty interest was implicated because the discipline prevented him from earning

parole at an earlier date (Id.).

          This Court has reviewed Mr. Boyd’s objections and finds that they do not raise any issues

that were not already addressed by Judge Deere in the Recommended Disposition. This Court

agrees with Judge Deere that Mr. Boyd has failed to state a claim upon which relief can be granted.

Accordingly, the Court adopts the Recommended Disposition as its findings in all respects (Dkt.

No. 4).

          On July 19, 2019, Mr. Boyd filed an addendum to his complaint requesting an order

granting parental and visitation rights to his children (Dkt. No. 5). Federal courts have continually

recognized the domestic relations exception to federal subject matter jurisdiction, which “divests

the federal courts of power to issue divorce, alimony, and child custody decrees.” Ankenbrandt v.

Richards, 504 U.S. 689, 703 (1992). Accordingly, this Court declines to address Mr. Boyd’s

parental and visitations right claims based on a lack of subject matter jurisdiction (Dkt. No. 5).

          Mr. Boyd filed on September 12, 2019, a notice with the Court (Dkt. No. 7). To the extent

Mr. Boyd intends for his notice to amend his complaint filed in this case or to state additional

claims that appear unrelated to the claims he asserts in this case, the Court declines to grant Mr.

Boyd permission to amend his complaint in this case. Mr. Boyd may refile in a separate action his

unrelated separate claims.

          It is therefore ordered that:

          1.      The Court adopts the Recommended Disposition as its findings in all respects

(Dkt. No. 4);

          2.      Mr. Boyd’s claims are dismissed without prejudice (Dkt. No. 2);



                                                  2
       3.     This dismissal counts as a “strike” for purposes of 28 U.S.C. § 1915(g); and

       4.     The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an in forma pauperis

appeal from this Order would not be taken in good faith.

       So ordered this 30th day of June, 2021.



                                                     __________________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                 3
